Citation Nr: 1740432	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial compensable rating for status post right foot fracture and calcaneal bone spur prior to December 9, 2014 and 10 percent on and thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  During the current appeal, and specifically in a rating decision dated in December 2014, the RO granted a 10 percent rating for the Veteran's service-connected right foot disability, effective December 9, 2014.  

In May 2015, the Board remanded the issues on appeal to schedule the Veteran for a Decision Review Officer (DRO) hearing.  Such hearing was held in July 2016, and a transcript of the hearing has been associated with the record.  

The Veteran's claim for an increased rating for his service-connected right foot disability was characterized in the May 2015 remand as entitlement to a higher initial rating for a right foot disability, evaluated as 10 percent disabling since December 9, 2014.  However, further review of the record shows that the Veteran is appealing the initial ratings assigned for the entire appeal period.  Thus, the Board has recharacterized this issue as is reflected on the title page.  

A VA letter in May 2017 advising the Veteran of the status of his claim was returned as undeliverable.  There appears to have been typographical errors in the Veteran's address.  Thus, the Board refers the matter to the RO for appropriate action.  

The issue of entitlement to an initial compensable rating for status post right foot fracture and calcaneal bone spur prior to December 9, 2014 and 10 percent on and thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The service-connected bilateral hearing loss was manifested by hearing acuity no worse than Level II in both the right ear and left ear, with no exceptional pattern of hearing loss in either ear.  

CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluations following the grant of service connection for bilateral hearing loss.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See, e.g., June 2010 correspondence for the underlying claim of service connection.  

All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The United States Court of Appeals for Veterans Claims (Court) also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

On VA audiological examination in July 2010, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 25, 35, and 40, for an average of 31, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 20, 30, 40, and 45, for an average of 34.  The speech recognition score, using the Maryland CNC Test, was 96 percent in the right ear and 100 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for both the right ear and left ear from the July 2010 VA examination are applied to Table VI, the numeric designations of hearing impairment are Level I.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the July 2010 VA examiner noted that hearing loss affected the Veteran's occupation and daily activities to the extent that he (the Veteran) had difficulty understanding speech in noise.  Martinak, supra.  

On VA audiological examination in December 2014, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 20, 25, and 25, for an average of 24, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 20, 35, 25, and 35, for an average of 29.  The speech recognition score, using the Maryland CNC Test, was 92 percent in the right ear and 92 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for both the right ear and left ear from the December 2014 VA examination are applied to Table VI, the numeric designations of hearing impairment are Level I.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the December 2014 VA examiner noted that the Veteran reported difficulty hearing audio classes and discussions.  Martinak, supra.  
On VA audiological examination in October 2016, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 40, 40, 45, and 50 for an average of 44, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 30, 35, 45, and 60, for an average of 43.  The speech recognition score, using the Maryland CNC Test, was 90 percent in the right ear and 84 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for both the right ear and left ear from the October 2016 VA examination are applied to Table VI, the numeric designations of hearing impairment are Level II.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the October 2016 VA examiner noted that the Veteran reported difficulty understanding speech in noise and groups.  Martinak, supra.  

The evidence also includes a private audiogram dated in August 2012, which is inadequate for rating purposes, as it does not provide speech recognition scores using the Maryland CNC Test.  

Throughout the entire appeal period, the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss in either ear at any portion of this appeal period.

Consideration has been given to the functional effects of the Veteran's bilateral hearing loss.  In July 2016 the Veteran testified that, due to his hearing loss, he had to increase the volume on the television and had difficulty hearing people speak.
Although his statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant an initial compensable rating.

For these reasons, the evidence preponderates against the claim for an initial compensable rating for bilateral hearing loss.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009). In the instant case, neither the lay nor medical evidence shows that the Veteran is unemployable due to his service-connected bilateral hearing loss and in fact shows that he is currently employed.  See July 2016 DRO hearing.  Thus, the issue of entitlement to a TDIU is not in appellate status.  See July 2016 DRO hearing.  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board sincerely regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the reasons explained below, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran was last afforded a VA examination for his right foot in December 2014.  Since then, in July 2016 he testified at the DRO hearing that his service-connected right foot disability increased in severity since December 2014 as he had to get Cortisone shots from his doctor and was instructed to wear a foot brace when working out or walking.  As a lay person, the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge).  Thus, as the evidence shows that the Veteran's service-connected right foot disability may have increased in severity since his last VA examination, the Board finds that a remand is necessary to afford him a new and contemporaneous VA examination to assess the severity of his service-connected right foot disability.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Second, as the Veteran reported during the July 2016 DRO hearing that he has received treatment for his right foot disability since December 2014, his assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file to include any relevant treatment records from December 2014 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination of his right foot.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected right foot disability.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, in weight-bearing and non-weight bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) Report all manifestations of the right foot disability and render an opinion as to whether the right foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot.  

3. Review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Thereafter, readjudicate the issue of entitlement to an initial compensable rating for status post right foot fracture and calcaneal bone spur prior to December 9, 2014 and 10 percent on and thereafter.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


